780 N.W.2d 569 (2010)
Estill Gerald CAUDILL, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 140130. COA No. 294951.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's March 5, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for stay is DENIED.
CORRIGAN and MARKMAN, JJ., would grant reconsideration and, on reconsideration, would remand this case to the Court of Appeals for consideration as on leave granted for the reasons set forth in Justice Corrigan's dissenting statement in this case, 485 Mich. 1103, 1105 (2010).